CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-322/323, concluding that STEPHEN H. ROSEN of GLEN RIDGE, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.5(a) (unreasonable fee), RPC 1.15 (breach of escrow agreement), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to protect client’s interest on termination of representation), and RPC 3.4(d) (failure to comply with discovery requests); and good cause appearing;
It is ORDERED that STEPHEN H. ROSEN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 25, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.